PALMIERI, District Judge.
This is a petition for naturalization under Public Law No. 86, 67 Stat. 108, 83d Cong., 1st Sess. 1953, 8 U.S.C.A. § 1440a, by a native of Spain.
The petitioner was legally admitted to the United States as a seaman on August 17, 1946 and served honorably in the Armed Forces of the United States from January 14, 1949 to January 20, 1950 and from February 26, 1951 to February 14, 1953.
On July 3, 1949, while petitioner was stationed at Fort Bliss, Texas, he crossed the border at ,E1 Paso, Texas, and entered Mexico. He remained in Mexico for approximately four hours and then returned to his post in the United States. The Bureau of Naturalization now contends that this passage from Mexico to the United States constituted, an illegal entry which is an impediment to his naturalization under the provisions of Public Law 86.
I cannot agree with the Bureau. At the time petitioner entered Mexico, he was in possession of a military pass issued by his company commander. This pass specifically authorized his crossing into Mexican territory and required his return to Fort Bliss, Texas, at a stated time. Under these circumstances, I do not regard his reentry at El Paso, Texas on July 3, 1949 as an illegal entry. See Delgadillo v. Carmichael, 322 U.S. 388, 68 S.Ct. 10, 92 L.Ed. 17 (1947) and Di Pasquale v. Karnuth, 158 F.2d 878 (2 Cir.1947). I believe the petitioner’s testimony regarding his conversations with the military authorities at the time of the issuance of the pass on July .3, 1949, which substantiated his belief that he *828was acting lawfully in availing himself of the express permission set forth therein to cross into Mexico and that he was complying with a valid military order in reporting back to Fort Bliss, Texas, at the end of his short leave period. His testimony appears especially trustworthy in the light of the fact that it was his forthrightness that brought the matter to the attention of the Government.
The petition for naturalization is granted.